                             Case 1:18-cv-04033-ER Document 29 Filed 10/22/19 Page 1 of 1
                                                                                                                      OGLETREE, DEAKINS, NASH,
                                                                                                                      SMOAK & STEWART, P.C.
                                                                                                                      Attorneys at Law
                                                                                                                      599 Lexington Ave, Fl 17
                                                                                                                      New York, New York 10022
                                                                                                                      Telephone: 212-492-2500
                                                                          10/22/2019                                  Facsimile: 212-492-2501
                                                                                                                      www.ogletreedeakins.com

           Daniel M. Bernstein
           212-492-2079
           daniel.bernstein@ogletree.com

                                                                         October 21, 2019
                                                                          A pre-motion conference will be held on November 6, 2019,
           VIA ECF
           The Honorable Edgardo Ramos                                    at 3:00 p.m.
           United States District Court                                   SO ORDERED.
           Southern District of New York
           40 Foley Square, Courtroom 619                                                                                    10/22/2019
           New York, New York 10007
             RE:       Wexler, et al. v. Allegion (UK) Limited, et al., No.: 1:16-cv-02252 (ER)
                       Schlage Lock Company LLC v. Wexler, et al., No.: 1:18-cv-04033 (ER)

           Dear Judge Ramos:

                   We represent Allegion (UK) Limited (“Allegion”) and Schlage Lock Company LLC
           (“Schlage”) (collectively, “Defendants”) in the above-referenced actions. A pre-motion/case
           management conference was scheduled before Your Honor for October 16 at 2:30 pm. [D.E. 121].
           At the request of Defendants, the conference was adjourned and Your Honor instructed the parties to
           confer regarding mutually agreeable dates to reschedule the conference. [D.E. 123]. In accordance
           with Your Honor’s instructions, the parties have conferred and we are available on November 6 for
           the conference. If the Court is unavailable on this date, the parties can confer and propose alternative
           dates. Finally, if the Court is available on November 6, the parties would like to schedule the
           conference for 2:30 pm, if the Court is available at that time.

                      Thank you for Your Honor’s consideration of this letter.

                                                                              Respectfully submitted




                                                                              Daniel M. Bernstein

                                                                                                                                                   40414804.1




Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh
Richmond ▪ St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
